DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 07/28/2022 in which claims 1-17 are currently amended, claims 18-20 have been canceled while claims 21-24 have been newly added. By this amendment, claims 1-17,21-24 are now pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/09/2022 has been considered and placed of record. An initialed copy is attached herewith.
Specification
The disclosure is objected to because of the following informalities: In addition, the specification also is objected to as reference numeral (16) is defined as both sidewalls(see ¶[0044] of PGPUB) and compartments(see ¶[0037]-[0038] of PGPUB).  
Appropriate correction is required.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In claims 1 and 10, the underlined limitations of, "and each compartment comprises a sidewall with a first sidewall opening exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening" seem indefinite and not properly defined as to what applicants have presented in the specification as originally filed. The specification discloses "an upper opening", "an upper side opening", "a lower opening", and "lower side opening". Furthermore, it is not clear if the underlined limitations of, " first side opening" is referring to the same as "the side opening" or not. Furthermore, the specification discloses "an upper opening", "an upper side opening", "a lower opening", and "lower side opening".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17,21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10, the limitations of, "and each compartment comprises a sidewall with a first sidewall opening exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening". The limitations of, “the sidewall opening” lack antecedent basis since “a first sidewall opening” has been previously recited. Furthermore, upon performing a text search in the entire specification, the limitation of “a first sidewall opening” could not be found anywhere in the specification as originally filed.
Claims 2-9, 21, and 23 depend either directly or indirectly from claim 1 and therefore inherit the same deficiencies and are rejected for the same reasons.
Claims 11-17, 22, and 24 depend either directly or indirectly from claim 10 and therefore inherit the same deficiencies and are rejected for the same reasons.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #63/104,720, filed on 10/23/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17,21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al., (Hanson) USPAT 9,159,967 in view of Luo CN 210245587 U (cited by Applicants) in further view of Foreman et al., (Foreman) USPAT 7,287,648 B2 .
Regarding claim 1: Hanson discloses and shows in Figs. 1-2,6,7a-7d: A battery holding and dispensing apparatus(10)(see col. 3, lines 1-11; see Figs. 1-11), comprising: a frame(housing 20) including a plurality of compartments(50,52,54,56,58)(see col. 3, lines 1-11 and lines 53-col. 4, line 6), each compartment sized and configured to hold a battery substantially within the compartment(D, AA, AAA, C)(col. 3, lines 14-32 and 53-67;col. 4, lines 16-34), and having an 5open end(60,62,64,66,68)(see col. 3, lines 36-40; col. 4, lines 16-34) for dispensing the battery out of the compartment.
Hanson does not teach each compartment comprises a magnetic insert, located within the compartment or mounted to the compartment to retain the battery by magnetic force in the compartment.
Instead, Hanson teaches a removal device(70) having a magnet(74) that magnetically connects to the metal terminal end of a battery to allow for efficient removal of the lowermost battery from a compartment(see Fig. 6).
However, Luo teaches factual evidence of a battery Magnetic Structure of Electronic product comprising a main body (1) and cover(2) with a magnetic element(13)(see Figs. 1-5), a containing groove (10) for containing a battery(3). Luo further discloses that when the battery (3) is placed in the containing groove (10), the magnetic element (13) attracts the battery (3), even if the cover (2) is not covered, when the electronic product is inverted so that the opening of the containing groove (10) faces downward, the battery (3) will not slide out from the containing groove (10)
Hanson and Luo are battery analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with the teachings of Luo by incorporating a magnet into the recessed compartment of the battery holding and dispensing apparatus of Hanson for correct positioning of the power supply/battery into the compartment and for thorough holding of the battery in the recessed compartment and prevent it from sliding even in absence of a cover and thereby ensuring permanent contacts between the electronic apparatus terminals and the positive and negative electrodes of the battery to ensure a continuous supply of electric power, as per the teachings of Luo.
The combination of Hanson and Luo fails to expressly teach the limitations of:
and each compartment comprises a sidewall with a first sidewall opening exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening
However Foreman factual evidence of, a battery holding device (18) including a frame (20) that holds a plurality of batteries "B". The frame (20)  includes compartments or bays(60) to (69)(see Figs. 1-2) for receiving an assortment of batteries(9V, AA, AAA, C batteries; see col. 4, lines 36-45) each compartment(60-69) comprises a sidewall(for example first bay/compartment 60 includes a substantially flat first sidewall 78 and a substantially flat second sidewall 80) with a first sidewall opening(lower opening 44b and upper openings 38b; see col. 4, lines 46-67) exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening(col. 1, lines 64-col. 2, line 7).
Hanson, Luo and Foreman are battery holding and dispensing analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Luo with the teaching of Foreman by having have, each compartment comprises a sidewall with a first sidewall opening exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening, as recited, in order to allow easy access to the batteries loaded in the respective compartments by allowing a finger or thumb of a user to contact the bottom of a battery and induce ejection of the battery from the compartment, as per the teachings of Foreman (col. 1, lines 64-col. 2, line 7).
Accordingly claim 1 would have been obvious.
Regarding claim 10, Hanson discloses and shows in Figs. 1-2,6,7a-7d:  A battery holding and dispensing apparatus(10)(see col. 3, lines 1-11; see Figs. 1-11), comprising: a frame(housing 20) including a plurality of compartments(50,52,54,56,58)(see col. 3, lines 1-11 and lines 53-col. 4, line 6), each compartment sized and configured to the shape 15and size of the outside perimeter of a standard battery selected from at least one of standard battery sizes AAA(12), AA(14), C(16), 9V(19), CR123 and 18650(col. 3, lines 18-32; col. 4, lines 23-34) in order to hold the standard battery within the compartment(), and having an open end for dispensing the standard battery out of the compartment(50,52,54,56,58)
Hanson does not teach each “each compartment comprises a magnetic insert, located within the compartment, or mounted to the compartment, 20to retain the standard battery by magnetic force in the compartment”.
Instead, Hanson teaches a removal device(70) having a magnet(74) that magnetically connects to the metal terminal end of a battery to allow for efficient removal of the lowermost battery from a compartment(see Fig. 6).
However, Luo teaches factual evidence of a battery Magnetic Structure of Electronic product comprising a main body (1) and cover(2) with a magnetic element(13)(see Figs. 1-5), a containing groove (10) for containing a battery(3). Luo further discloses that when the battery (3) is placed in the containing groove (10), the magnetic element (13) attracts the battery (3), even if the cover (2) is not covered, when the electronic product is inverted so that the opening of the containing groove (10) faces downward, the battery (3) will not slide out from the containing groove (10)
Hanson and Luo are battery analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson with the teachings of Luo by incorporating a magnet into the recessed compartment of the battery holding and dispensing apparatus of Hanson for correct positioning of the power supply/battery into the compartment and for thorough holding of the battery in the recessed compartment and prevent it from sliding even in absence of a cover and thereby ensuring permanent contacts between the electronic apparatus terminals and the positive and negative electrodes of the battery to ensure a continuous supply of electric power, as per the teachings of Luo.
The combination of Hanson and Luo fails to expressly teach the limitations of:
and each compartment comprises a sidewall with a first sidewall opening exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening
However Foreman factual evidence of, a battery holding device (18) including a frame (20) that holds a plurality of batteries "B". The frame (20)  includes compartments or bays(60) to (69)(see Figs. 1-2) for receiving an assortment of batteries(9V, AA, AAA, C batteries; see col. 4, lines 36-45) each compartment(60-69) comprises a sidewall(for example first bay/compartment 60 includes a substantially flat first sidewall 78 and a substantially flat second sidewall 80) with a first sidewall opening(lower opening 44b and upper openings 38b; see col. 4, lines 46-67) exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening(col. 1, lines 64-col. 2, line 7).
Hanson, Luo and Foreman are battery holding and dispensing analogous art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hanson in view of Luo with the teaching of Foreman by having have, each compartment comprises a sidewall with a first sidewall opening exposing a portion of a battery held therein that allows for a user to eject a battery at least partially out of the open end of the compartment by pushing the exposed portion of the battery longitudinally through the sidewall opening, as recited, in order to allow easy access to the batteries loaded in the respective compartments by allowing a finger or thumb of a user to contact the bottom of a battery and induce ejection of the battery from the compartment, as per the teachings of Foreman (col. 1, lines 64-col. 2, line 13)
Accordingly claim 10 would have been obvious.
Regarding claims 2 and 11, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. Foreman further discloses, wherein each compartment includes a bottom wall(26)(Foreman; col. 3, lines 63 to col. 4, line 3). Luo discloses that the magnetic inserts(13) are fit into a bottom wall(note-bottom wall is not labeled)(Luo; Fig. 1) of each compartment(see Luo; grooves 10; see Page 2, lines 4-10; Page 1, Lines 32 and page 2, lines 25-28 and 30-35).
Regarding claims 3 and 12, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. Hanson further discloses, wherein said compartments (50,52,54,56,58)(see col. 3, lines 1-11 and lines 53-col. 4, line 6) are arranged to contain said standard batteries being 15oriented side-by-side in parallel(see Hanson; Figs. 5-6 and col. 3, lines 53-58)(see also Luo; Figs. 1-5 and page 2, Lines 4-10).
Regarding claims 4 and 13, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claim 1 and respectively 10. Hanson further discloses, wherein said frame is composed of a luminescent plastic(note-Hanson discloses “the housing 20 is further preferably constructed of a transparent (or at least semi-transparent) material such as plastic to allow for the viewing of the current inventory of batteries 12, 14, 16, 18, 19 in the housing 20 to provide a visual indication of what type of batteries 12, 14, 16, 18, 19 need to be replenished and purchased to avoid running out”, see col. 3, lines 44-48)(Foreman also discloses that wherein said frame (20), Fig. 1 is composed of a luminescent(“glow in the dark”) plastic material; see col. 2, lines 29-32 and col. 8, lines 1-11) .
Regarding claims 5 and 14, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. Hanson further discloses,  wherein said compartments(50,52,54,56,58) include at least one opening (60,62,64,66,68) through a sidewall thereof(see col. 4, lines 16-53)(Foreman also discloses, wherein said compartments (60-67) include at least one opening (38,44)(see col. 3, lines 63-col. 4, line 14).
Regarding claims 6 and 15, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. Hanson further discloses, wherein said frame(20) is elongated and sized to be held in a user's hand(note- Hanson discloses that “The housing 20 may be constructed of a non-transparent material also. The housing 20 is adapted to receive, store and dispense conventional consumer batteries having an elongated structure and a longitudinal axis”, see col. 3, lines 50-52) .
Regarding claims 7 and 16, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. Hanson further discloses, wherein said compartments (50,52,54,56,58) are of varying sizes(AA,AAA,C,D)(see col. 3, lines 53-67; col. 4, lines 16-34) to accommodate a collection of standard batteries(12,14,16,18,19) of various battery sizes(see also Foreman; Fig. 2, col. 4, lines 36-44).
Regarding claims 8 and 17, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claims 1 and respectively 10. Foreman further discloses, wherein each said compartment comprises an external rounded sidewall(30) having a contour substantially parallel to an outside contour of the standard battery held therein(see Figs. 1-3 and 8 of Foreman and claim 7).
Regarding claim 9, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claim 8. Hanson discloses openings(60,62,64,66,68)(see col. 3, lines 36-40; col. 4, lines 16-34). Foreman further discloses, wherein 10said external rounded sidewall includes an opening(38,44)(see Figs. 1-2 of Foreman), wherein a user's finger can contact the standard battery(B) within said compartment(20) through said opening (see col. 3, lines 63-col. 4, line 14).
Regarding claim 21, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claim 1. Foreman further discloses, wherein each compartment(20[Wingdings font/0xE0]60-67) comprises a bottom opening(44)(see col. 4, lines 1-19) that is contiguous with the first sidewall opening(38) and allows for a user to eject a battery at least partially out of the open end of the compartment by pushing an exposed bottom edge of the battery longitudinally through the sidewall opening(see Foreman; claim 12 and Fig. 3; see col. 5, lines 23-34) .
Regarding claim 22, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claim 10. Foreman further discloses, wherein each compartment(20[Wingdings font/0xE0]60-67) comprises a bottom opening(44)(see col. 4, lines 1-19) that is contiguous with the first sidewall opening(38) and allows for a user to eject a battery at least partially out of the open end of the compartment by pushing an exposed bottom edge of the battery longitudinally through the sidewall opening(see Foreman; claim 12 and Fig. 3; see col. 5, lines 23-34) .
Claims 23-24 are rejected under 35 U.S.C. 103 as being obvious over Hanson et al., (Hanson) USPAT 9,159,967 in view of Luo CN 210245587 U (cited by Applicants) in further view of Foreman et al., (Foreman) USPAT 7,287,648 B2
Regarding claim 23, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claim 1. However the combination of Hanson, Luo and Foreman does not expressly disclose, wherein the magnetic inserts are fit between sidewalls of adjacent compartments. It would have been an obvious matter of design choice to have the apparatus of Hanson as modified by Luo and Foreman to have configured the magnetic inserts be fit between sidewalls of adjacent compartments, as recited, since  a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious and furthermore a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Regarding claim 24, Hanson in view of Luo and Foreman discloses all the claimed invention as set forth and discussed above in claim 10. However the combination of Hanson, Luo and Foreman does not expressly disclose, wherein the magnetic inserts are fit between sidewalls of adjacent compartments. It would have been an obvious matter of design choice to have the apparatus of Hanson as modified by Luo and Foreman to have configured the magnetic inserts be fit between sidewalls of adjacent compartments, as recited, since  a device or technology is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or in a different one, so that if a person of ordinary skill can implement a predictable variation, the variation is likely obvious and furthermore a patent claim can be proved obvious by showing that the claimed combination of elements was “obvious to try,” particularly when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions such that a POSITA would have had good reason to pursue the known options within his or her technical grasp.
Accordingly claims 23 and 24 would have been obvious.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 11,134,813 to Ma discloses a 2-in-1 nail lamp station.
DE 60009088 T2 to Bishop et al., (Bishop) discloses the general state of the art regarding a storage and dispenser packaging for items.
RU 2662224 C1 to Chivilev et al., (Chivilev) discloses a charger device for storage battery.
CN 107732069 B to DENG discloses the general state of the art regarding a method for connecting and fixing single battery in battery module and permanent magnetic suction component.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17,21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 08/09/2022 also prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 2, 2022